Citation Nr: 0524704	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  02-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for lumbosacral 
degenerative disc and joint disease with a history of 
radiculopathy, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION


The veteran served on active duty from September 1954 to 
March 1958 and from May 1958 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied an increased rating for 
lumbosacral degenerative disc and joint disease with history 
of radiculopathy, rated at 10 percent.

A notice of disagreement was received in March 2002.  A 
statement of the case was issued in November 2002, and a 
timely appeal was received in November 2002. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has been service connected for lumbosacral 
degenerative disc and joint disease with history of 
radiculopathy with a 10 percent rating from August 1996.

In June 2000, the veteran was injured in an automobile 
accident, incurring traumatic injury to L5-S1.  

The veteran received a VA examination in January 2002 which 
diagnosed degenerative joint disease of the lumbosacral spine 
with degenerative disk disease with tenderness, muscle spasm 
and significant limitation of motion.  X-ray confirmed 
degenerative joint and disk disease.  The June 2000 
automobile accident is noted, but no effort was made to 
attribute any of the findings of the physical examination to 
the veteran's service-connected disability or, alternatively, 
to the automobile accident.

In December 2003, a letter was received from Michael E. 
Janssen, D.O.  He noted the June 2001 automobile accident in 
which the veteran received traumatic injury to L5-S1, but 
stated that it "had no real impact whatsoever on [the 
veteran's] terrible and unfortunate multilevel degenerative 
arthropathy...demonstrating ankylosis, spinal stenosis, 
instability, and a cascading degenerative condition to the 
lumbar spine."

The veteran received a VA examination in January 2004 which 
diagnosed moderate to severe degenerative disk disease and 
degenerative joint disease of the lumbosacral spine.  There 
is no mention of the letter from Michael E. Janssen, D.O.; no 
findings of ankylosis, spinal stenosis, instability, or a 
cascading degenerative condition to the lumbar spine; and no 
effort to attribute any of the findings of the physical 
examination to the veteran's service-connected disability or, 
alternatively, to the automobile accident.

The Board notes that there is no medical evidence of record 
regarding the post-accident surgery the veteran reported to a 
VA physician in 2002 and 2004, nor is there any indication 
the RO made any effort to obtain such evidence.

The Board further notes that there have been two VA medical 
examinations following the June 2000 accident, and the RO did 
not request that the VA medical examiner provide an opinion 
with respect to whether or not the worsening condition of the 
veteran's back is attributable to his service-connected 
disability or the automobile accident in either examination.

Finally, the Board notes that there is no medical evidence of 
record to support the RO's finding that that the auto 
accident and subsequent surgery, rather than the service-
connected disability, is responsible for the worsening 
condition of the veteran's back.

A remand is required, as the record does not contain 
sufficient medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).

Accordingly, this appeal is REMANDED to the RO for the 
following:


REMAND

1.	The RO should obtain all post-accident 
medical
records relative to the issue on appeal 
identified by the veteran, including 
records of back surgery.

2.	The RO should then schedule the 
veteran for an
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examining physician in conjunction with 
the examination.  The examining physician 
must be informed of the changes in the 
rating schedule with respect to diseases 
and injuries of the spine and asked to 
evaluate the veteran's lumbosacral 
disability under both the old and new 
criteria.

3.	The examining physician is asked to 
provide the
Following specific opinions on whether or 
not the veteran has:  1) multilevel 
degenerative arthropathy; 2) ankylosis, 
and if so whether it is favorable or 
unfavorable; 3) spinal stenosis; 4) 
instability; and 5) a cascading 
degenerative condition to the lumbar 
spine.

As to each of the above conditions found, 
as well as all other manifestations of a 
lumbosacral spine disability, the 
examiner is to provide an opinion as to 
whether they are the result of the 
veteran's service-connected disability or 
the result of the automobile accident.  
If it is not possible to make this 
distinction with any degree of medical 
certainty, the examiner should so state.

4.	After ensuring that all requested 
development has
been accomplished in accordance with the 
instructions above, the RO should 
readjudicate the claim under all 
applicable rating criteria, new and old.

5.  If any of the benefits sought on 
appeal remain denied, the veteran should 
be provided with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for a response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




